                      Case 3:14-cr-30043-TSH Document 47 Filed 08/21/20 Page 1 of 4
AO 245D (Rev. 3/01) Sheet 1 - Judgment in a Criminal Case for Revocations - D Massachusetts (09/02)



                                   United States District Court
                                                  District of Massachusetts

        UNITED STATES OF AMERICA
                   v.                                                       (For Revocation of Probation or Supervised Release)
                                                                            (For Offenses Committed On or After November 1, 1987)

                                                                            Case Number:



                                                                            Defendant’s Attorney




THE DEFENDANT:

         admitted guilt to violation of condition(s) ________________________________ of the term of supervision.
         was found in violation of condition(s)                                      after denial of guilt.

                                                                                                                     Date Violation
Violation Number                      Nature of Violation                                                             Concluded




                                                                                                                 See continuation page
      The defendant is sentenced as provided in pages 2 through                of this judgment. The sentence is imposed pursuant to
      the Sentencing Reform Act of 1984.

      The defendant has not violated condition(s)                                                                       and
      is discharged as to such violation(s) condition.


 days of any change of name, residence, or maling address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States
Attorney of any material change in the defendant's economic circumstances.

Defendant’s Soc. Sec. No.:                                                                 Date of Imposition of Judgment

Defendant’s Date of Birth:

Defendant’s USM No.:                                                                        Signature of Judicial Officer
                                                                                           Timothy S. Hillman
Defendant’s Residence Address:

                                                                                           Name & Title of Judicial Officer

Defendant’s Mailing Address:
                                                                                       8/21/20

                                                                                                        Date
                      Case 3:14-cr-30043-TSH Document 47 Filed 08/21/20 Page 2 of 4
AO 240D (Rev. 3/01) Judgment in a Criminal Case for Revocations: Sheet 2 - Imprisonment
CASE NUMBER:                                                                                              Judgment - Page   of
DEFENDANT:



                                                         IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of




         The court makes the following recommendations to the Bureau of Prisons:




         The defendant is remanded to the custody of the United States Marshal.


         The defendant shall surrender to the United States Marshal for this district.
            at               on
            as notified by the United States Marshal.


         The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            before             on
            as notified by the United States Marshal.
            as notified by the Probation or Pretrial Services Officer.

                                                                RETURN
I have executed this judgment as follows:




         Defendant delivered on                                      to

at                                      , with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL




                                                                                          By
                                                                                                   Deputy U.S. Marshal
                   Case 3:14-cr-30043-TSH Document 47 Filed 08/21/20 Page 3 of 4

AO 245D (Rev. 3/01) Sheet 3 - Supervised Release
CASE NUMBER:                                                                                              Judgment - Page   of
DEFENDANT:

                                                   SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of




                                                                                                     See continuation page
The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from
the custody of the Bureau of Prisons.

The defendant shall not commit another federal, state, or local crime.

The defendant shall not illegally possess a controlled substance.

For offenses committed on or after September 13,1994:

The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug test within 15
days of release from imprisonment and at least two periodic drug tests thereafter, as directed by the probation officer.

         The above drug testing condition is suspended based on the court's determination that the defendant poses a low risk of
future substance abuse. (Check if applicable.)

         The defendant shall not possess a firearm, destructive device, or any other dangerous weapon.

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the
Schedule of Payments set forth in the Criminal Monetary Penalties sheet of this judgment.

The defendant shall comply with the standard conditions that have been adopted by this court (set forth below). The defendant
shall also comply with the additional conditions on the attached page (if indicated above).

                                 STANDARD CONDITIONS OF SUPERVISION
1) the defendant shall not leave the judicial district without the permission of the court or probation officer;
2) the defendant shall report to the probation officer and shall submit a truthful and complete written report within the first five
days of each month;
3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
4) the defendant shall support his or her dependants and meet other family responsibilities;
5) the defendant shall work regularly at a lawful occupation unless excused by the probation officer for schooling, training or
other acceptable reasons;
6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
9) the defendant shall not associate with any persons engaged in criminal activity, and shall not associate with any person
convicted of a felony unless granted permission to do so by the probation officer;
10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit
confiscation of any contraband observed in plain view of the probation officer;
11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement
officer;
12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without
the permission of the court;
13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's
criminal record or personal history or characteristics, and shall permit the probation officer to make such notifications and to
confirm the defendant's compliance with such notification requirement.
                      Case 3:14-cr-30043-TSH Document 47 Filed 08/21/20 Page 4 of 4
Continuation Page - Supervised Release/Probation
CASE NUMBER:                                                                                Judgment - Page   of
DEFENDANT:


                           Continuation of Conditions of   Supervised Release   Probation
